Title: From Alexander Hamilton to George Washington, 5 August 1790
From: Hamilton, Alexander
To: Washington, George


Treasury Department, August 5, 1790. “The Secretary of the Treasury has the honor respectfully to submit to the President of the United states a contract … for shingling two houses, and building a breast-work for the foundation of the light-house at Cape-Henlopen He begs leave to offer an opinion, that the terms of this agreement appear to him advantageous to the United states.”
